Citation Nr: 1613193	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-27 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of low back injury, with degenerative changes of the sacral spine.  

2.  Propriety of the assignment of a separate rating for right lower extremity radiculopathy, evaluated as 10 percent as of April 8, 2015.

3.  Propriety of the assignment of a separate rating for left lower extremity radiculopathy, evaluated as 10 percent as of April 8, 2015.

4.  Entitlement to service connection for sleep apnea.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and U.L.



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in May 2010 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In the May 2010 rating decision, the RO, in pertinent part, denied service connection for a bilateral shoulder disorder and continued a 20 percent rating for residuals of low back injury with degenerative changes of the sacral spine.  In the August 2010 rating decision, the RO denied service connection for sleep apnea and disorders affecting the left and right knees.  The Veteran subsequently perfected a timely appeal as to all of the issues.  

In February 2013, the Veteran and U.L. testified before a Decision Review Officer (DRO) at the RO and, in April 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In February 2015, the Board denied service connection for bilateral knee and shoulder disorders.  As a result, those issues are no longer on appeal and will not be addressed in the decision herein.  At such time, the Board also remanded the issues remaining on appeal for additional evidentiary development.  After conducting all requested development, the Agency of Original Jurisdiction (AOJ) returned the claims on appeal to the Board for further consideration.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand orders as relevant to the increased rating claims being decided herein such that no further action is necessary with respect to those claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2015, the AOJ granted service connection for radiculopathy of the left and right lower extremity as related to the service-connected lumbosacral strain and assigned an initial 10 percent rating for each extremity, effective April 8, 2015.  While the Veteran did not appeal the June 2015 rating decision with respect to the propriety of the ratings and effective dates assigned for his bilateral lower extremity radiculopathy, such issues are part and parcel of his claim of entitlement to a higher rating for his low back disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has jurisdiction over both issues, and they have been included on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

For reasons explained below, the issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of low back injury, with degenerative changes of the sacral spine, is manifested by functional impairment consisting of subjective complaints of pain and objective limitation of motion, without limitation of the thoracolumbar spine to less than 30 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment other than the noted mild right and left lower extremity radiculopathy as of April 8, 2015.

2.  Since April 8, 2015, the Veteran's service-connected right and left lower extremity radiculopathy has been manifested by subjective complaints of pain, numbness, and tingling in the bilateral lower extremities, without objective evidence of decreased sensation or resulting functional impairment of the lower extremities, resulting in no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of low back injury, with degenerative changes of the sacral spine, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5242 (2015).

2.  The assignment of an initial 10 percent rating, but no higher, for right lower extremity radiculopathy as of April 8, 2015, but no earlier, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.124a, Diagnostic Code 8520 (2015).

3.  The assignment of an initial 10 percent rating, but no higher, for left lower extremity radiculopathy as of April 8, 2015, but no earlier, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.124a, Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter issued in May 2009, sent prior to the rating decision issued in May 2010, advised the Veteran of the evidence and information necessary to substantiate the increased rating claim on appeal, including evidence showing his lumbar spine disability has increased in severity, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With respect to the radiculopathy claims on appeal, the Board notes that the appeal with respect to those issues involves the propriety of the initially assigned ratings assigned after the award of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, service connection for radiculopathy affecting the bilateral lower extremities was granted and initial ratings assigned in the June 2015 rating decision.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings assigned to his radiculopathy disabilities, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records dated through March 2015 and all private treatment records identified by the Veteran and record.  Notably, neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the increased rating claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran has been provided with VA examinations addressing the nature and severity of his lumbar spine and radiculopathy disabilities, including in June 2009 and April 2015.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbar spine and radiculopathy disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Veteran also offered testimony before a DRO in February 2013 and the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, during the February 2013 DRO hearing, the DRO enumerated the issues on appeal and, in pertinent part, the Veteran testified that his service-connected back disability was getting worse.  During the April 2014 Board hearing, the undersigned Veterans Law Judge also noted the issues on appeal and the Veteran testified regarding the nature and severity of his lumbar spine and radiculopathy disabilities, including the impact both disabilities had on his daily life and employment.  Following the hearing, the Board remanded the issues on appeal to afford the Veteran an opportunity to submit or identify any outstanding records, obtain all updated VA treatment records, and provide the Veteran with an updated VA examination to evaluate the severity of his lumbar spine disability and any associated neurologic disabilities.  Subsequently, in a March 2015 letter, the Veteran was requested to identify or submit any outstanding records.  While he did not do so, updated VA treatment records dated through March 2015 were obtained and associated with the record.  Finally, as noted, the Veteran was afforded an appropriate VA examination in April 2015 which evaluated the his lumbar spine disabilities, including any associated neurologic disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims decided in the decision herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, as discussed in the preceding paragraph, the AOJ has substantially complied with the February 2015 remand directives such that no further action is necessary with respect to the issues being decided herein.  See D'Aries, supra.

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 

§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Service connection for residuals of a low back injury, with degenerative changes of the sacral spine, was established in December 2004, at which time the RO assigned an initial 20 percent disability rating pursuant to 38 C.F.R. § 4.71a,Diagnostic Code (DC) 5010-5242, effective April 7, 2004.  In March 2009, the Veteran filed a claim seeking an increased rating for his service-connected low back disability.  In a May 2010 rating decision, the RO denied the Veteran's claim by continuing the 20 percent rating assigned to his low back disability.  The Veteran disagreed with the RO's determination and perfected an appeal.  

As noted, the Veteran's service-connected lumbar spine disability is currently evaluated pursuant to DCs 5010-5242.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the first DC is assigned for traumatic arthritis under DC 5010, while the second DC is assigned for degenerative arthritis of the spine under DC 5242.     

However, under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine. Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The pertinent evidence includes VA outpatient treatment records dated from February 2005 to March 2015, a September 2009 private treatment record, and VA examination reports dated June 2009 and April 2015.  

In regard to the VA treatment records, the Board notes that, while there are records dated from 2005 to 2015 associated with the record, the available records do not contain any evidence pertinent to the lumbar spine or radiculopathy disabilities during the one year look back period prior to the March 26, 2009 date of receipt of the increased rating claim from which this appeal arises.  Instead, the first treatment record relevant to the increased rating claims on appeal is a December 2009 record which reflects that the Veteran reported having lumbar radicular pain for many years.  The Veteran denied any changes in his bladder or bowel function and also denied experiencing weakness in his extremities.  Objective examination revealed limited motion in his lumbar spine secondary to pain (although the specific degree of limitation is not reported or noted).  The examiner also noted there was radiating pain noted in the right leg with straight leg raises, although the Veteran maintained normal (5/5) muscle strength in his lower extremities.  See also February 2010 VA treatment record.  

Subsequent VA treatment records note continued low back pain with objective evidence of tenderness to palpation and limited range of motion due to pain.  The treatment records do not contain any evidence of additional symptoms, such as swelling or the specific degree of limitation of motion.  See VA treatment records dated December 2011, March 2014, and January 2015; see also September 2009 private treatment record.  

During the June 2009 VA examination, the Veteran reported having continued low back pain which increased with frequent bending and also occurred with standing more than 15 minutes or walking more than half an hour.  The Veteran denied experiencing flare-ups or radiating pain, although the examiner noted there were rare flare-ups.  The Veteran also endorsed early morning stiffness, which he stated lasted less than 15 minutes.  With respect to employment, the Veteran reported that, while he had back pain at work, his lumbar spine disability did not impact his ability to adequately complete his job and he had not taken any sick leave.  The examiner also noted the Veteran's lumbar spine disability did not result in any significant impact on his daily activities or care.  Objective examination revealed moderate tenderness to palpation at L5-S1.  The Veteran was able to demonstrate extension to 20 degrees, flexion to 75 degrees, rotation to the left and right to 20 degrees, and (side bending) lateral flexion to the left and right to 15 degrees, all of which were limited by pain.  The Veteran's gait was normal, while the deep tendon reflexes, strength, and sensation were intact in his lower extremities.  The examiner noted that, after exercise, there was no additional impairment of joint function caused by pain, fatigue, weakness, incoordination, or lack of endurance.  

During the April 2015 VA examination, the Veteran continued to report having constant back pain, with pain, numbness, and tingling shooting down his left posterior leg to the heel and similar symptoms occasionally affecting the right leg.  He also reported being able to walk three miles, lift 100 pounds, and do yard work, including cutting grass, although with a back brace.  The Veteran endorsed having flare-ups on a daily basis, which required that he sit or lay down for 15-20 minutes or stretch and lay down on the floor.  He reported having missed four days a week in the past six months, and the examiner noted that his lumbar spine disability impacted his ability to work, noting that his employment may be limited, as he was unable to do physical work for more than 40 minutes without resting his back.  However, the examiner noted that the Veteran did not have any problems with his current job as he was able to sit and stand.  He also noted that, while the Veteran occasionally used a back brace to walk, he did not use it for or at work.  

On objective examination, the Veteran was able to demonstrate flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  While the examiner noted there was pain only with forward flexion, he stated that pain caused functional limitation, including during flare-ups.  Nevertheless, the examiner noted there was no pain with weight-bearing, as well as no evidence of tenderness to palpation, guarding, muscle spasm, or additional factors.  In addition, there was no additional loss of function or range of motion with repetitive motion, as well as no evidence of pain, weakness, fatigability, or incoordination with repeated use.  As for radiculopathy, the examiner noted the Veteran experienced mild, intermittent pain, paresthesias, and numbness in his bilateral lower extremities, which involved the sciatic nerve on both sides and resulted in only mild impairment.  There was no evidence of any additional neurologic abnormalities, ankylosis, or IVDS.  

Based on the symptoms described above, the Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.  Indeed, the evidence does not reflect that the Veteran has demonstrated flexion to 30 degrees or less, favorable or unfavorable ankyloses of the entire thoracolumbar spine, or unfavorable ankyloses of the entire spine at any point during the appeal period.  Rather, the evidence shows the Veteran's flexion has been limited to no more than 60 degrees, including as a result of pain, as shown at the April 2015 VA examination.  There is also no evidence of any form of ankylosis affecting the spine.  

In evaluating the Veteran's increased rating claim under DeLuca and Mitchell, supra, the Board notes that the Veteran endorsed symptoms of stiffness and increased flare-ups of pain with bending, standing, and walking throughout the appeal period, and there has been objective evidence of painful motion on examination.  Despite the foregoing, the Board finds that any additional functional limitation caused by the Veteran's pain or stiffness is contemplated by the 20 percent currently assigned, as examiners have consistently noted there was no additional impairment in terms of limitation of range of motion caused by pain, weakness, fatigability, incoordination, or lack of endurance with exercise or repetitive use testing, or due to flare-ups.  Therefore, the Board finds that a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  There is, however, no lay or medical evidence showing the Veteran's lumbar spine disability is manifested by incapacitating episodes of IVDS affecting the low back which requires treatment and bed rest prescribed by a physician.  Therefore, the Veteran's lumbar spine disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes.

As noted above, when evaluating the disability rating assignable to a spinal disability, the Board must consider any neurologic abnormalities associated with the spinal disability.  At the outset, the Board notes that a separate 10 percent rating has been assigned for radiculopathy affecting the right and left lower extremity, as secondary to the service-connected lumbar spine disability, and the appropriate rating assigned to these disabilities will be discussed in the decision herein.  Otherwise, however, there is no lay or medical evidence showing the Veteran's back disability has been manifested by a separately ratable neurologic disability, to include bowel or bladder dysfunction.  Therefore, the Board finds the preponderance of the evidence does not reflect that the Veteran experiences bladder, bowel, or other objective neurologic abnormalities as a result of his service-connected thoracolumbar spine disability; thus, a separate compensable rating is not warranted. 

However, as noted, separate 10 percent ratings have been assigned for radiculopathy affecting the right and left lower extremity as secondary to the service-connected back disability as of April 8, 2015, the date of the VA examination demonstrating such disabilities.  Specifically, in a June 2015 rating decision, the RO assigned an initial 10 percent rating for each lower extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective April 8, 2015.

Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, DC 8520.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

As discussed and detailed above, the pertinent evidence shows the Veteran has complained of pain radiating from his back to his bilateral lower extremities throughout the appeal period; however, prior to the April 2015 VA examination, there was no objective evidence of associated neurologic abnormalities as required by Note (1) to the General Rating Formula.  Furthermore, radiating pain is specifically contemplated by such rating criteria and is considered in the Veteran's current 20 percent rating.

However, during the April 2015 VA examination, the examiner specifically found that radiculopathy was present and involved the sciatic nerve on both sides, but resulted in only mild impairment.  In support of such determination, the examiner noted that the Veteran experienced no more than mild intermittent pain, paresthesias, and numbness in his bilateral lower extremities.  Furthermore, the Veteran has demonstrated normal motor strength and function in his bilateral lower extremities throughout the appeal period.  Objective sensory examination has also been consistently normal throughout the appeal period.  See VA examination reports.  Notably, there has been no lay or medical evidence of foot drop, no active movement of the muscles below the knee, weakened or loss knee flexion as a result of bilateral lower sciatica, impaired or hypoactive reflexes, or paralysis in the leg or foot.  

Based on the foregoing, the Board finds that the Veteran's service-connected bilateral lower extremity radiculopathy has been manifested by no more than a mild incomplete paralysis of the sciatic nerve since the April 8, 2015 award of service connection.  Indeed, while there is subjective evidence of pain, numbness, and tingling in the bilateral lower extremities, those symptoms have been reported and described as no more than transient, and sensory examination has been normal in the bilateral lower extremities throughout the appeal, with intact reflexes and muscle strength.  Notably, the pertinent evidence does not show subjective or objective evidence of increased sensory or functional impairment consistent with (or more nearly approximating) any more than mild, incomplete paralysis of the sciatic nerve, such as objective evidence of sensory impairment in the lower extremities, impaired reflexes, muscle atrophy, or complete paralysis manifested by foot drops or dangles, impairment of knee, foot, or toe movement, or paralysis of the lower extremity muscles.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Therefore, the Board finds the evidence shows the Veteran's bilateral lower extremity radiculopathy results in no more than mild incomplete paralysis of the sciatic nerve.  Accordingly, a rating higher than 10 percent is not warranted for the Veteran's right or left lower extremity radiculopathy at any point since the April 8, 2015 effective date of service connection.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability with associated radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine and associated radiculopathy disabilities with the established criteria found in the rating schedule and finds the manifestations of the Veteran's disabilities are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's symptoms of painful, limited motion and associated neurologic symptoms in the bilateral lower extremities are contemplated by the rating criteria, which allows for the assignment of higher ratings based upon more severe symptoms and functional impairment.  There are no additional symptoms of his service-connected disabilities that are not addressed by the rating schedule.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his lumbar spine and bilateral lower extremity radiculopathy disability pictures.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the evidence reflects that the Veteran's lumbar spine disability results in difficulty with prolonged sitting, standing, and walking.  Despite the foregoing, the Veteran denied any effect on his job during the June 2009 VA examination.  However, during the April 2015 VA examination, he reported having missed four days of work in the previous six months and the examiner noted that he was unable to do any physical work for more than 40 minutes without resting his back.  Nevertheless, the evidence does not show, nor does the Veteran allege, that he is rendered unable to maintain or follow substantially gainful employment as a result of his service-connected lumbar spine disability.  Indeed, the evidence shows the Veteran continues to work, including without the use of a back brace, and the April 2015 VA examiner noted that, despite his physical limitations, the Veteran did not have any problems at work, as his current job allows him to sit and stand as needed.  Therefore, while the Veteran's service-connected lumbar spine disability certainly impacts his ability to work, the evidence does not reflect that his disability precludes employment all together and, there is no indication that the mild subjective complaints associated with his service-connected lower extremity radiculopathy has any effect on his ability to obtain or maintain employment.  Under these circumstances, no claim for a TDIU due to the Veteran's service-connected disabilities has been raised, and need not be considered in connection with the current claims for increased ratings.

In summary, the Board finds the preponderance of the evidence is against assigning a disability rating in excess of 20 percent for service-connected residuals of low back injury, with degenerative changes of the sacral spine, at any point during the appeal period.  Furthermore, the preponderance of the evidence is against assigning higher initial ratings for bilateral lower extremity radiculopathy or an earlier effective for the award of such separate ratings.  Accordingly, the benefit-of-the-doubt doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 20 percent for residuals of low back injury, with degenerative changes of the sacral spine, is denied. 

The assignment of a separate 10 percent rating, but no higher, for right lower extremity radiculopathy as of April 8, 2015, but no earlier, was proper; the appeal is denied.

The assignment of a separate 10 percent rating, but no higher, for left lower extremity radiculopathy as of April 8, 2015, but no earlier, was proper; the appeal is denied.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, in February 2015, the Board remanded the claim of service connection for sleep apnea for additional evidentiary development.  The Board noted that, while the evidentiary record contained a negative nexus opinion regarding the Veteran's sleep apnea, the July 2013 opinion did not adequately consider the lay statements of record, particularly a January 2010 lay statement from the Veteran's wife indicating that the Veteran has had increasingly worse snoring since 1985 and a September 2012 statement from a military colleague who recalled rooming with the Veteran and describing difficulty that he had with sleeping and loud snoring.  

In March 2015, the July 2013 VA examiner provided an addendum opinion, noting that she had reviewed the lay statements of record.  However, the examiner stated that some of the letters contained factual inconsistencies and that not everyone who snores has sleep apnea.  The VA examiner further noted that the condition of sleep apnea was first made available around 1995 but the Veteran did not have a sleep study until 2009, further noting that the incidence of sleep apnea rises with age and increased body size.  

Unfortunately, the March 2015 opinion is deemed inadequate, given the rationale provided in support thereof.  First, while the VA examiner noted that some of the lay statements contained factual inconsistencies, she did not identify those inconsistencies and, thus, it is not clear what specific lay evidence the examiner excluded from consideration when rendering her opinion.  It appears that the examiner disregarded the lay evidence of the Veteran snoring during and since service; however, without additional comment identifying the lay and medical evidence used to support her opinion, the Board is unable to determine the basis of her opinion.  In this regard, while the examiner noted that that the incidence of sleep apnea rises with age and increased body size, the service treatment records show the Veteran's weight ranged between 205 to 228 pounds during service.  Additionally, while the examiner is correct in that the Veteran did not have a sleep study until 2009, lay statements from the Veteran, his wife, and a former military comrade establish that he had snored and had difficulty sleeping during and since service, which may have been initial manifestations or indicators of the sleep apnea diagnosed several years after service.  In this regard, the Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Layno v. Brown, 6 Vet. App. 465 (1994); Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board finds that additional comment from the examiner is needed regarding the lay and medical evidence used to support her opinion before a fully informed opinion may be rendered in this case.  Indeed, because the rationale provided in support of the March 2015 addendum opinion is insufficient, an additional remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's sleep apnea.  See Stegall, supra (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who offered the March 2015 opinion regarding sleep apnea.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, diagnosed as obstructive sleep apnea, is related to his military service. 

In addressing the above, the VA examiner must consider and discuss all relevant medical evidence and lay assertions, including the lay evidence of the Veteran snoring and having difficulty sleeping during and since service.  See January 2010 lay statement wife M.I.; September 2012 statement from G.P.T.  The examiner should identify the specific information and evidence used to support her conclusions, noting that the lack of contemporaneous medical evidence does not, in and of itself, render the lay evidence incredible.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


